Title: From Abigail Louisa Smith Adams Johnson to Sarah Smith Adams, 23 October 1826
From: Johnson, Abigail Louisa Smith Adams
To: Adams, Sarah Smith


				
					My Dear Mother
					October 23d. 1826
				
				According to your request Mr J has drawn off an account of your property; he says you will see exactly by this what you have, how much you owe him, the whole amount of your property and the income proceeding from it. We are all well and unite in love to you & Aunt C, I hope you have received $75 by Mr Simonson; and my letters by Dr Pomeroyyour affectionate daughter
				
					A Johnson
				
				
			